 



Exhibit 10.1
PLEXUS CORP.
STOCK APPRECIATION RIGHTS AGREEMENT

     
TO:
  «FIRST_NAME» «LAST_NAME»
DATE:
  «FIRST_NAME»

     In order to provide additional incentive through stock ownership for
certain officers and key employees of Plexus Corp. (the “Corporation”) and its
subsidiaries, you (the “Grantee”) are hereby granted a Stock Appreciation Right
(“SAR”) effective as of                                          (the “Grant
Date”), with respect to                                         shares of the
Corporation’s Common Stock at a grant price per share of
$                                         (the “Grant Price”).
     This SAR is subject to the terms and conditions set forth in this Agreement
and in the Plexus Corp. 2005 Equity Incentive Plan (the “Plan”), the terms of
which are incorporated herein by reference. This SAR shall become exercisable as
follows:

      Years After   Percentage of Grant Grant Date   Which May Be Exercised
 
   
Less than 1
  0%
 
   
1 but less than 2
  Fifty percent (50%)
 
   
2 or more
  One hundred percent (100%)

     This SAR will lapse after seven (7) years from the Grant Date and thus may
not be exercised thereafter. No part of this SAR is transferable or assignable,
in whole or in part, unless otherwise provided for in the Plan.
     You may exercise this SAR provided that it meets all vesting requirements,
by logging on to www.etrade.com/stockplans.com or by calling E*Trade at
800.838.0908 in the U.S. or 1.650.599.0125 outside the U.S. The website provides
you with detailed instructions on how to exercise SARs as well as other relevant
information pertaining to your grant. Keep in mind that if you are considered an
“insider” you are subject to blackout restrictions which may prevent exercise
during certain time periods referred to as the ‘blackout period”. If you are
considered an “insider” you have been notified of the restrictions via email.
     Upon exercise, you will receive the number of shares of Common Stock
(rounded down to the nearest whole share) equal to (a) the excess, if any, of
the Fair Market Value per share on the exercise date over the Grant Price per
share of the SAR, multiplied by (b) the number of SARs being exercised pursuant
to such notice, divided by (c) the Fair Market Value per share on the exercise
date.
     This SAR shall terminate on the date you cease to be employed by the
Corporation or its subsidiaries, except that (i) during the three-month period
following the date of such termination

-1-



--------------------------------------------------------------------------------



 



of employment and if such termination is not for cause, you shall be entitled to
exercise the SAR granted hereunder to the extent such SAR was exercisable on the
date of the termination of your employment, and (ii) during the one-year period
following the date of termination of employment due to disability or death, you
or your representative shall be entitled to exercise the SAR granted hereunder
in full (to the extent not previously exercised). Such three-month or one-year
period shall not, however, extend the term of any SAR beyond the date such SAR
would otherwise have lapsed.
     Prior to the exercise of an SAR you should consult your tax advisor
regarding the tax consequences thereof. No shares shall be issued upon exercise
of an SAR until withholding taxes, if any, and any other withholding obligation,
if any, have been satisfied (as applicable). The Committee may provide that, if
and to the extent withholding of any federal, state or local tax is required in
connection with the exercise of an SAR, the Grantee may elect, at such time and
in such manner as the Committee may prescribe, to have the Corporation hold back
from the shares to be issued, the number of shares of Common Stock calculated to
have a Fair Market Value equal to such withholding obligation.
     Under applicable securities laws, you may not be able to sell any shares
for a period of time after your purchase, and you must comply with the Company’s
Insider Trading Restrictions and Policies (copy attached). The Corporation’s
counsel should be consulted on your ability to sell your shares under the 1934
Act.
     The Plan provides that no SAR may be exercised unless the Plan is in full
compliance with all laws and regulations applicable thereto.
     No amendment, modification or waiver of this Agreement, in whole or in
part, shall be binding unless consented to in writing by the Corporation and no
amendment may cause any Grantee to be unfavorably affected with respect to any
SAR already granted hereunder.
     Neither the establishment of, nor the awarding of SARs under this Plan
shall be construed to create a contract of employment between any Grantee and
the Corporation or its subsidiaries; nor does it give any Grantee the right to
continue in the employment of the Corporation or its subsidiaries or limit in
any way the right of the Corporation or its subsidiaries to discharge any
Grantee at any time and without notice, with or without cause, or to any
benefits not specifically provided by this Plan, or in any manner modify the
Corporation’s right to establish, modify, amend or terminate any profit sharing,
retirement or other benefit plans.
     To accept this grant, agreement and other linked materials please logon
with your user name and password to www.etrade.com/stockplans.com and select the
SARs page. This grant will be listed at the bottom of all prior grants and will
be labeled in the status column as “Requires Acceptance”. Clicking on this link
will take you to the Grant Acceptance page which will allow you to view and
print (recommended) all applicable documents related to this grant. To accept
the grant and all applicable documents you will type in your password and click
accept. By accepting this grant online you acknowledge and accept this grant and
the terms and conditions. You also acknowledge receipt of this Stock
Appreciation Rights Agreement, a copy of the 2005 Equity Incentive Plan, and a
copy of the Insider Trading Restrictions and Policies. If this grant is not

-2-



--------------------------------------------------------------------------------



 



accepted online within 30 days from the grant date of this Agreement, this SAR
will be deemed refused and may be withdrawn.
     The terms of the Plan shall have precedence over any terms in this
Agreement that are inconsistent therewith.

            PLEXUS CORP.
      By:   /s/                      

-3-